Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Buechel et al. in Japan Patent No. 2-104,484-A discloses method for measuring position of joined part for laser welding. Imamura et al. in Japan Patent No. 5-337,668-A discloses laser welding apparatus that takes image of object to be welded. Regarding claim 9, none of the references of record discloses or suggests, “A device for monitoring a joining seam,…, comprising:  …. an image processing device configured to : detect a position of the processing point along a joining path and lateral to the joining path and geometry of the processing point from the first-section line, determine a lateral position of a joining seam from the second light-section line, and measure the joining seam at the determined lateral position to detect geometry of the joining seam.”.  Regarding claim 10, none of the references of record discloses or suggests, “ A laser processing head comprising: …. an image processing device configured to : detect a position of the processing point along a joining path and lateral to the joining path and geometry of the processing point from the first-section line, determine a lateral position of a joining seam from the second light-section line, and measure the joining seam at the determined lateral position to detect geometry of the joining seam.”.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761